Citation Nr: 1828828	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine. 

4.  Entitlement to a compensable rating for status-post closed fracture of the medial condyle and torn meniscus of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1993 to November 2013.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction resides with the St. Petersburg, Florida, RO.

The Veteran testified before the undersigned in a September 2017 videoconference Board hearing, the transcript of which is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar Spine and Left Lower Extremity Radiculopathy

The Veteran was last afforded a VA spine examination in April 2014.  Since that time, a January 2016 private treatment record from Dr. Auerback indicates that the Veteran aggravated his back in approximately December 2015.  The Veteran indicated that his back pain was now persistent and was manifested by constant pressure with intermittent sharp, stabbing pains.  Moreover, during the September 2017 Board hearing, the Veteran indicated some worsening symptoms since his last VA examination.  Further, although the Veteran is currently service-connected for right lower extremity radiculopathy, he testified that he continued to have radicular pain down both lower extremities.  See Board Hearing Transcript at pg. 3.  

For these reasons, the Board finds that a new VA spine examination is warranted to assist in determining the current severity of his service-connected lumbar spine disability and whether he has any associated neurological disorder pertaining to the left lower extremity.

Knees

Regarding the left knee, a review of service treatment records shows that the Veteran was involved in a motor vehicle accident on June 20, 2001, and sustained multiple injuries, including to his left knee. 

The Board notes that the Veteran's claim was denied by the RO because an April 2014 VA examination found the left knee to be without symptoms.  However, newly submitted private medical records include an October 2017 MRI report of the Veteran's left knee, which showed patellar chondrosis with knee joint effusion.  

As the Veteran now has a diagnosis pertaining to the left knee, a new examination is required to determine the likely etiology of the Veteran's left knee disability.  

Regarding the right knee, the Board notes that the Veteran has been assigned a noncompensable rating for his service-connected disability, which includes status post meniscectomy in 2012.  The Board finds that a new VA knee examination is required to assist in determining the current severity of the Veteran's right knee disability.  In this regard, although the April 2014 VA examiner noted that the Veteran had no residual symptoms associated with his right knee meniscectomy, the Veteran specifically reported having bilateral knee pain during the examination.  The Veteran also stated that his right knee "continued to bother him throughout the years."  During the September 2017 Board hearing, the Veteran also indicated that his bilateral knee symptoms have worsened and he now receives injections.  

For these reasons, the Board finds that a new VA knee examination is required to determine the severity of his service-connected right knee disability, and to assist in determining the etiology of the Veteran's left knee disorder, now diagnosed as patellar chondrosis with knee joint effusion.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Ask the Veteran to identify any private treatment records he would like to have considered in connection with his appeal, to include the medical provider that has administered injections for his knee symptoms.  Any identified records for which the necessary authorization has been provided should be obtained.

3.  Then, schedule the Veteran for an appropriate VA spine examination in order to assess the current severity of his lumbar spine disability, to include any related neurological disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

The examiner is specifically asked to indicate whether the Veteran has a current neurological disability associated with the left lower extremity.  
4.  Schedule the Veteran for an appropriate VA knee examination in order to assess the current severity of his service-connected right knee disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

Pertaining to the left knee, the examiner is asked to opine as to whether any diagnosed left knee disorder is at least as likely as not (50 percent or greater probability) related to service, to include the motor vehicle accident on June 20, 2001.  (NOTE: an October 2017 MRI report of the Veteran's left knee showed patellar chondrosis with knee joint effusion).  

All reports should include a complete rationale for the opinions expressed. 

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




